Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The response dated 8/15/2022 was received and considered.
Claims 2-5, 7-10 and 12-21 are pending.

Allowable Subject Matter
Claims 2-5, 7-10 and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 2, 7 and 12, the prior art teaches receiving a global unique identifier (GUID) and a memory address for a protocol from a producer driver on installation1, the prior art fails to teach receiving a protocol GUID and a secret memory address and hiding an actual memory pointer within the protocol database and associated with the protocol from the consumer driver, in combination with the remaining elements of claims 2, 7 and 12, respectively, and their independent claims when viewed as a whole.
Regarding claims 3, 8 and 13, the prior art teaches providing a pointer to a protocol interface created upon installation, but lacks creating, within the protocol database a read-only shadow copy of the protocol and responsive to the request to consume the protocol by the consumer driver, provide to the consumer driver a pointer to the read-only shadow of the protocol as stored in a memory accessible to the BIOS, in combination with the remaining elements of claims 3, 8 and 13, respectively, and their independent claims when viewed as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
September 2, 2022


    
        
            
        
            
        
            
    

    
        1 US 20080028200 A1 (Polyudov; Feliks) teaches installing protocol interface by a driver, including passing a GUID and pointer to the protocol interface (¶47)
        
        US 20110302444 A1 (Tashima; Keisuke) teaches a similar concept to that of Polyudov (Tashima, ¶198)